Citation Nr: 0427028	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  99-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for gallbladder and/or 
colon disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
November 1945.  He was a prisoner of war (POW) of the 
Republic of Germany from July 1944 to May 1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 1998 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

When the veteran's case was before the Board in September 
2000 it was remanded for additional development of the 
record.  The case was again remanded in November 2003.  It 
was returned to the Board in September 2004 for further 
appellate action.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  Neither gall bladder nor colon disability was present in 
service or manifested within one year of the veteran's 
discharge from service, nor is any currently present gall 
bladder or colon disability etiologically related to service.


CONCLUSION OF LAW

Neither gall bladder nor colon disability was incurred in or 
aggravated by active duty, and the incurrence or aggravation 
of gall bladder or colon disability during such service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board notes that a substantially complete claim was 
received in January 1998 and the claim was initially 
adjudicated in September 1998, prior to the enactment of the 
VCAA.  

By letters dated in March 2001 and December 2003, the 
appellant was provided the notice required under the VCAA and 
the implementing regulations.  Although the letters did not 
specifically inform the appellant to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claims and that he should submit 
such evidence or provide VA with the information necessary 
for such evidence to be obtained on his behalf.  

The Board also observes that the veteran was further informed 
of evidence necessary to substantiate his claim via the 
Board's September 2000 and November 2003 remands.  
Additionally, the February 1999 statement of the case and 
supplemental statements of the case dated in February 2002, 
January 2004 and April 2004 also provided guidance regarding 
the evidence necessary to substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  Accordingly, the Board will 
address the merits of this claim.   



Factual Background

As noted above, the veteran served on active duty from August 
1943 to November 1945, and was a POW from July 1944 to May 
1945.

In April 1982, the National Personnel Records Center (NPRC) 
responded to the RO's request for information by indicating 
that the veteran's records were destroyed in a 1973 fire at 
that facility.

The veteran was afforded a VA POW protocol examination in 
June 1990.  A checklist completed by the veteran indicated 
that he did not have any gastrointestinal problems, including 
dysentery during his interment.  Physical examination was 
negative for gastrointestinal problems, including dysentery.

A VA psychosocial assessment was conducted in June 1990.  The 
veteran described his time as a POW, noting that food was 
scarce.

On psychiatric evaluation in August 1990, the veteran 
reported that he had suffered from dysentery during his 
captivity.  

The veteran was hospitalized at a VA facility from November 
1997 to February 1998.  He presented with several day's 
history of scrotal swelling and it was determined that he had 
Fournier's gangrene.  Surgery was performed, to include 
debridement of the perineum, left flank, and scrotal areas, 
as well as a left orchiectomy.  A laparotomy and transverse 
loop cholostomy were also performed.  The veteran's surgical 
intensive care unit course was prolonged and very 
complicated.  Tracheostomy and percutaneous cholecystostomy 
were subsequently performed.  During his hospitalization the 
veteran developed two episodes of acute renal failure due to 
dehydration.  

The veteran submitted the instant claim for service 
connection in January 1998.  He indicated that he was 
suffering from abdominal problems and that he was a patient 
at the University Drive VA Medical Center (VAMC).  He opined 
that his abdominal and other related problems were due to his 
POW experience.

An April 1998 VA treatment note reflects the veteran's belief 
that his stomach problems were related to his POW 
experiences.  The provider indicated that "one might think 
that the stress of being a prisoner of war could very well 
lead to the disease which this patient is suffering."

The veteran and his daughter testified before a hearing 
officer at the RO in May 1999.  He indicated that he had 
developed gangrene and had required a permanent colostomy.  

A VA examination was conducted in February 2002.  The 
veteran's history was reviewed.  He was noted to have a 
transverse loop colostomy.  He complained of gas, but denied 
hematochezia, abdominal pain, fever, and distention.  The 
examiner noted that a cholecystostomy tube was removed in 
July 2001 during surgery for a partial small bowel 
obstruction.  He also noted that the veteran was without a 
rectum.  The nurse practitioner stated that, upon 
consultation with a VA physician, it was concluded that there 
was no connection between the veteran's POW experience and 
the Fournier's gangrene in 1997.

A January 2003 VA treatment note indicates that the veteran 
suffered from an episode of infectious gastritis.  

The veteran was afforded a VA gastrointestinal examination in 
January 2004.  His claims folder, and military and medical 
histories were reviewed.  The veteran described his health 
over the previous year as very good.  He reported that he had 
been hospitalized in January 2003 for dehydration, but had 
enjoyed reasonably good health since that time.  He denied 
nausea or vomiting.  He was noted to be on a general diet.  
He reported that the lived with his daughter.  The nurse 
practitioner consulted with a VA physician who concluded that 
there was no proven relationship between the veteran's POW 
experience and the later development of either Fournier's 
gangrene or gallbladder disease.  The physician noted that 
gallbladder disease was a common condition and was likely not 
attributed to POW experience 50 years prior to onset of 
symptoms.  The veteran and his daughter expressed frustration 
and indicated that they did not request the examination, but 
were led to believe that the veteran's disability payments 
might be terminated if he did not report of the examination.  
The veteran requested that no further gastrointestinal 
examinations be conducted.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection.  Special attention will be given to any 
disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement and the duration thereof will be associated with 
pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the prisoner of war experience.  38 C.F.R. § 
3.304(e).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2003).

Having carefully reviewed the evidence of record, the Board 
concludes that service connection is not warranted for 
disability of the gallbladder or colon.  In this regard the 
Board notes that the first evidence of any disease of the 
gallbladder or colon is associated with the episode of 
Fournier's gangrene in 1997, more than 50 years after the 
veteran's military service.  The veteran has not identified 
any medical treatment for complaints relating to his 
gallbladder or colon in the years following service.  VA 
examiners in February 2002 and January 2004 concluded that 
there was not a proven relationship between the veteran's POW 
experiences and later development of either Fournier's 
gangrene or gallbladder disease. 

While the Board has considered the veteran's expressed belief 
that his gallbladder and colon problems might be related to 
his POW experiences, the issue of whether the veteran's 
claimed disabilities are related to his period of active 
service is a medical question.  As a layperson, the veteran 
is not competent provide an opinion concerning matters 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As explained above, the 
preponderance of the medical evidence is against the 
veteran's claim.  


ORDER

Entitlement to service connection for gallbladder and/or 
colon disability is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



